     Case 2:17-cv-02476-JAM-AC Document 27 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SCOTT JOHNSON,                                   No. 2:17-cv-02476 JAM AC
11                       Plaintiff,
12           v.                                        ORDER AND ORDER TO SHOW CAUSE
                                                       RE: DEFAULT JUDGMENT
13    WINTERSTAR, LLC, et al.,
14                       Defendants.
15

16          Plaintiff filed a complaint November 27, 2017. ECF No. 1. After a failed attempt at

17   settlement through the court’s Voluntary Dispute Resolution Program, the parties submitted a

18   joint scheduling report, and a scheduling order was issued on September 16, 2019. ECF No. 15,

19   16. On March 20, 2020, plaintiff filed a motion to compel initial disclosures. ECF No. 19.

20   Defendants filed a statement of non-opposition, requesting 20 days to make the initial disclosures.

21   ECF No. 21. The motion was granted, and defendants were instructed to provide initial

22   disclosures by May 11, 2020. ECF No. 22. On June 16, 2020, plaintiff made a motion for

23   sanctions, asking in part for default judgment to be entered against defendants, but without

24   providing the briefing necessary for this court to enter default judgment as a discovery sanction.

25   ECF No. 23. Defendants did not respond. On July 1, 2020, plaintiff filed a motion to compel.

26   ECF No. 26. Defendants did not respond.

27          It appears probable to the court, from a review of the record, that defendants have

28   abandoned this case. Thus, the court is inclined to enter default judgment against the defendants
                                                       1
     Case 2:17-cv-02476-JAM-AC Document 27 Filed 08/12/20 Page 2 of 2

 1   as a discovery sanction. However, the court cannot enter default judgment without adequate
 2   briefing from the plaintiff. Additionally, before entering such a drastic sanction, the court will
 3   give defendants a final opportunity to appear and oppose entry of default judgment as a discovery
 4   sanction.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6      1. Defendants are Ordered to Show Cause, in writing within 14 days, why default judgment
 7          should not be entered against them as a discovery sanction.
 8      2. Plaintiff is ordered to provide supplemental briefing on the issue of default judgment,
 9          including proposed terms of judgment, within 14 days.
10   DATED: August 11, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
